Exhibit 10.1

COLFAX CORPORATION

ANNUAL INCENTIVE PLAN

(AS AMENDED AND RESTATED EFFECTIVE AS OF APRIL 3, 2020)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

1.

  PURPOSE      1  

2.

  DEFINITIONS      1  

3.

  ADMINISTRATION OF THE PLAN      2     3.1    Committee      2     3.2   
Deferral Arrangement      3  

4.

  ELIGIBILITY      3  

5.

  ANNUAL INCENTIVE AWARDS      3     5.1    Granting Annual Incentive Awards   
  3     5.2    Determination of Annual Incentive Award      5     5.3    Time
and Form of Payment      5  

6.

  GENERAL PROVISIONS      6     6.1    Disclaimer of Rights      6     6.2   
Nonexclusivity of the Plan      6     6.3    Withholding Taxes      6     6.4   
Captions      6     6.5    Other Provisions      6     6.6    Number and Gender
     6     6.7    Severability      6     6.8    Governing Law      6     6.9   
Section 409A      6     6.10    Recoupment      7     6.11    Amendment and
Termination      7  

 

-i-



--------------------------------------------------------------------------------

COLFAX CORPORATION

ANNUAL INCENTIVE PLAN

(AS AMENDED AND RESTATED EFFECTIVE AS APRIL 3, 2020)

Colfax Corporation, a Delaware corporation, hereby adopts this Colfax
Corporation Annual Incentive Plan, as amended and restated effective as of
April 3, 2020, as follows:

 

1.

PURPOSE

The Plan is intended to enhance the Company’s and its Affiliates’ ability to
attract and retain highly qualified officers and key employees, and to motivate
such persons to serve the Company and its Affiliates.

 

2.

DEFINITIONS

For purposes of interpreting the Plan and related documents, the following
capitalized terms shall have the respective meanings set forth below:

2.1    “Affiliate” means, with respect to the Company, any company or other
trade or business that is controlled by the Company within the meaning of Rule
405 of Regulation C under the Securities Act, including, without limitation, any
Subsidiary.

2.2    “Annual Incentive Award” or “Award” means a bonus payable subject to
attainment of Performance Goals over a Performance Period of up to one (1) year
(the Company’s calendar fiscal year, unless otherwise specified by the
Committee).

2.3    “Board” means the Board of Directors of the Company.

2.4    “Cause” means, as determined by the Board and unless otherwise provided
in an applicable agreement with the Company: (i) gross negligence or willful
misconduct in connection with the performance of duties; (ii) conviction of a
criminal offense (other than minor traffic offenses); or (iii) material breach
of any term of any employment, consulting or other services, confidentiality,
intellectual property or non-competition agreements, if any, between the
Participant and the Company or any Affiliate of the Company.

2.5    “Code” means the Internal Revenue Code of 1986, as now in effect or as
hereafter amended.

2.6    “Committee” means the Compensation Committee of the Board, which shall be
comprised of not less than two directors of the Board.

2.7    “Company” means Colfax Corporation, a Delaware corporation, or its
successor.

2.8    “Disability” means the Participant is unable to perform each of the
essential employment duties of such Participant’s position by reason of a
medically determinable physical or mental impairment which is potentially
permanent in character or which can be expected to last for a continuous period
of not less than twelve (12) months.



--------------------------------------------------------------------------------

2.9    “Participant” means, with respect to a Performance Period, each eligible
officer or key employee designated by the Committee pursuant to Section 4 to
receive an annual bonus payment contingent of achievement of specified
Performance Goals.

2.10    “Performance Goals” means, as established by the Committee for a
Participant, (i) performance goals for a Performance Period based upon the
Performance Measures; and (ii) individual performance measures.

2.11    “Performance Measures” means measures as described in Section 5.1.4 on
which the Performance Goals are based.

2.12    “Performance Period” means the period during which the Performance Goals
must be met in order to determine the degree of payout and/or vesting with
respect to an Annual Incentive Award, which period shall be the Plan Year unless
otherwise specified by the Committee.

2.13    “Plan” means this Colfax Corporation Annual Incentive Plan, as amended
and restated effective as of April 3, 2020.

2.14    “Plan Year” means the Company’s fiscal year which begins January 1 and
ends December 31.

2.15    “Retirement” means the Participant’s termination of employment with the
Company and its Affiliates, other than for Cause, upon the attainment of at
least (i) age fifty-five (55) with five (5) consecutive years of employment
service; or (ii) age sixty-five (65).

2.16    “Section 409A” means Code Section 409A and the regulatory and other
guidance promulgated thereunder.

2.17     “Subsidiary” means any subsidiary corporation of the Company within the
meaning of Section 424(f) of the Code.

 

3.

ADMINISTRATION OF THE PLAN

3.1    Committee. The Plan shall be administered by the Committee. The Committee
shall have the authority to establish and administer the Performance Goals and
to determine the attainment of the Performance Goals as described in Section 5.2
below. The Committee shall have the full power and authority to construe,
interpret and administer the Plan and shall have the exclusive right to make
Awards under the Plan and to exercise discretion pursuant to Section 5.1.3
below. The Committee may take action at a meeting or by written consent. The
Performance Goals may be ratified by the Board.

In administering the Plan, the Committee may at its option employ compensation
consultants, accountants and counsel and other persons to assist or render
advice to the Committee, all at the expense of the Company. Any determinations
made by the Committee in connection with the Plan shall be final and binding on
the Company, its Affiliates, their respective stockholders and each Participant.

 

- 2 -



--------------------------------------------------------------------------------

3.2    Deferral Arrangement. The Board may permit or require the deferral of any
Award payment into a deferred compensation arrangement, subject to such rules
and procedures as it may establish, which may include provisions for the payment
or crediting of interest or earnings. Any such deferrals shall be made in a
manner that complies with Section 409A.

 

4.

ELIGIBILITY

Eligibility under this Plan is limited to eligible officers and key employees
designated by the Committee, in its discretion. Upon such designation for a
Performance Period, the executive or key employee shall become a “Participant”
under the Plan.

 

5.

ANNUAL INCENTIVE AWARDS

5.1    Granting Annual Incentive Awards. The Committee may grant an Annual
Incentive Award to each Participant. In doing so, the Committee shall establish
the Performance Goals applicable to determination of each such Participant’s
Annual Incentive Award. The maximum Annual Incentive Award payable to a
Participant under this Plan for a calendar fiscal year shall be Five Million
Dollars ($5,000,000).

5.1.1    Performance Goals Generally. The Performance Goals for Annual Incentive
Awards shall consist of one or more business criteria based upon the Performance
Measures and a targeted level or levels of performance with respect to each of
such criteria, as specified by the Committee consistent with this Section 5.1.
Performance Goals shall be objective. The Committee may determine that such
Awards shall be granted and/or settled upon achievement of any one Performance
Goal or that two or more of the Performance Goals must be achieved as a
condition to grant and/or settlement of such Annual Incentive Awards.
Performance Goals may differ for Annual Incentive Awards granted to any one
Participant or to different Participants.

5.1.2    Timing for Establishing Performance Goals. Performance Goals shall be
established not later than ninety (90) days after the beginning of any
Performance Period applicable to the Annual Incentive Awards, or at such other
date as may be required or permitted under Code Section 409A.

5.1.3    Settlement of Awards; Other Terms. Settlement of Annual Incentive
Awards shall be in cash or other property, in the discretion of the Committee.
The Committee may, in its discretion, reduce or increase the amount of a
settlement otherwise to be made in connection with an Annual Incentive Award.
If, during a Performance Period, a Participant terminates employment with the
Company and its Affiliates as a result of death or Disability, the Award will
continue to vest in accordance with the original vesting schedule as if the
Participant’s employment had not terminated, and Participant (or, in the event
of the Participant’s death, the Participant’s estate) shall (subject to the
provisions of this Section 5 including, without limitation, Section 5.3) receive
a settlement of the Award with individual performance measures at the target
level of achievement. If, during a Performance Period, a Participant terminates
employment with the Company and its Affiliates as a result of Retirement, the
Participant shall (subject to the provisions of this Section 5 including,
without limitation, Section 5.3) receive a pro-rata settlement of the Award
based on the number of full or partial months employed during the Performance
Period with individual performance measures at the target level of achievement.

 

- 3 -



--------------------------------------------------------------------------------

5.1.4    Performance Measures. Except as otherwise provided in Section 5.1.7,
the Performance Goals established by the Committee shall be based on one or more
(i) individual performance measures, and (ii) of the following Performance
Measures:

 

  (a)

net earnings or net income;

 

  (b)

operating earnings;

 

  (c)

pretax earnings;

 

  (d)

pre-tax earnings per share;

 

  (e)

earnings per share;

 

  (f)

share price, including growth measures and total stockholder return;

 

  (g)

earnings before interest and taxes;

 

  (h)

earnings before interest, taxes, depreciation and/or amortization;

 

  (i)

earnings before interest, taxes, depreciation and/or amortization as adjusted to
exclude any one or more of the following:

 

  •  

stock-based compensation expense;

 

  •  

income from discontinued operations;

 

  •  

gain on cancellation of debt;

 

  •  

debt extinguishment and related costs;

 

  •  

restructuring, separation and/or integration charges and costs;

 

  •  

reorganization and/or recapitalization charges and costs;

 

  •  

impairment charges;

 

  •  

gain or loss related to investments;

 

  •  

sales and use tax settlement; and

 

  •  

gain on non-monetary transaction.

 

  (j)

sales or revenue growth, whether in general, by type of product or service, or
by type of customer;

 

  (k)

gross or operating margins;

 

  (l)

return measures, including total shareholder return, return on assets, capital,
investment, equity, sales or revenue;

 

  •  

operating cash flow;

 

  •  

free cash flow, defined as earnings before interest, taxes, depreciation and/or
amortization (as adjusted to exclude any one or more of the items that may be
excluded pursuant to earnings before interest, taxes, depreciation and/or
amortization above) less capital expenditures;

 

  •  

cash flow return on equity; and

 

  •  

cash flow return on investment;

 

  (m)

productivity ratios;

 

  (n)

expense targets;

 

  (o)

market share;

 

  (p)

working capital targets;

 

  (q)

completion of acquisitions of businesses or companies;

 

  (r)

completion of divestitures and asset sales;

 

  (s)

debt repayment targets, and debt/equity ratios; and

 

  (t)

any combination of the foregoing business criteria.

 

- 4 -



--------------------------------------------------------------------------------

Any one or more Performance Measure(s) may be used to measure the performance of
the Company, Subsidiary, and/or Affiliate as a whole or any business unit of the
Company, Subsidiary, and/or Affiliate or any combination thereof, as the
Committee may deem appropriate, or any of the above Performance Measures as
compared to the performance of a group of comparator companies, or published or
special index that the Committee, in its sole discretion, deems appropriate, or
the Company may select Performance Measure (e) above as compared to various
stock market indices.

5.1.5    Evaluation of Performance. The Committee may provide with respect to
Annual Incentive Awards that any evaluation of performance may include or
exclude any of the following events that occur during a Performance Period:
(a) asset write-downs; (b) litigation or claim judgments or settlements; (c) the
effect of changes in tax laws, accounting principles, or other laws or
provisions affecting reported results; (d) any reorganization and restructuring
programs; (e) extraordinary nonrecurring items as described in Accounting
Principles Board Opinion No. 30 and/or in management’s discussion and analysis
of financial condition and results of operations appearing in the Company’s
annual report to shareholders for the applicable year; (f) acquisitions or
divestitures; and (g) foreign exchange gains and losses.

5.1.6    Adjustment of Awards. The Committee shall retain the discretion to
adjust any Awards downward or upward, either on a formula or discretionary
basis, or any combination as the Committee determines.

5.1.7    Board Discretion. In the event that applicable laws permit Board
discretion to alter the Performance Measures, the Board shall have sole
discretion to make such changes provided the exercise of such discretion does
not violate Section 409A. In addition, the Committee may grant and/or settle
Awards based on Performance Measures other than those set forth in
Section 5.1.4.

5.2    Determination of Annual Incentive Award. Payment of a Participant’s
Annual Incentive Award, if any, is subject to the Committee’s determination that
the Performance Goals have been satisfied to a particular extent and any other
material terms and conditions for the earning and payment of the Annual
Incentive Award have been satisfied. The amount of payment shall be further
subject to the Committee’s right, in its sole discretion, to reduce or increase
the Annual Incentive Award amount as so determined. The Committee’s
determination is final and binding and the Participant shall have no right to
receive the amount by which the Annual Incentive Award potential was reduced
from the amount designated as payable upon achievement of the Performance Goals
at a particular level.

5.3    Time and Form of Payment. Awards determined pursuant to Section 5.2 will
be paid in a lump sum on an annual basis between January 1 and March 15 of the
calendar year immediately following the calendar year to which the Award
relates. Notwithstanding the foregoing, in the event the Company does not pay
the Award within such specified January 1 and March 15 time period, the Company
shall pay such Award in a lump sum no later than December 31 of the calendar
year immediately following the calendar year to which the Award relates.

 

- 5 -



--------------------------------------------------------------------------------

6.

GENERAL PROVISIONS

6.1    Disclaimer of Rights. No provision in the Plan or in any Annual Incentive
Award shall be construed to confer upon any individual the right to remain in
the employ or service of the Company or any Affiliate, or to interfere in any
way with any contractual or other right or authority of the Company either to
increase or decrease the compensation or other payments to any individual at any
time, or to terminate any employment or other relationship between any
individual and the Company. The obligation of the Company to pay any benefits
pursuant to this Plan shall be interpreted as a contractual obligation to pay
only those amounts described herein, in the manner and under the conditions
prescribed herein. The Plan shall in no way be interpreted to require the
Company to transfer any amounts to a third party trustee or otherwise hold any
amounts in trust or escrow for payment to any Participant under the terms of the
Plan.

6.2    Nonexclusivity of the Plan. The adoption of the Plan shall not be
construed as creating any limitations upon the right and authority of the Board
to adopt such other incentive compensation arrangements (which arrangements may
be applicable either generally to a class or classes of individuals or
specifically to a particular individual or particular individuals) as the Board
in its discretion determines desirable.

6.3    Withholding Taxes. The Company or an Affiliate, as the case may be, shall
have the right to deduct from Award payments of any kind otherwise due to a
Participant any federal, state, or local taxes of any kind required by law to be
withheld with respect to the vesting of or other lapse of restrictions
applicable to an Award.

6.4    Captions. The use of captions in this Plan or any Award Agreement is for
the convenience of reference only and shall not affect the meaning of any
provision of the Plan.

6.5    Other Provisions. Each Award granted under the Plan may contain such
other terms and conditions not inconsistent with the Plan as may be determined
by the Board, in its sole discretion.

6.6    Number and Gender. With respect to words used in this Plan, the singular
form shall include the plural form, the masculine gender shall include the
feminine gender, etc., as the context requires.

6.7    Severability. If any provision of the Plan shall be determined to be
illegal or unenforceable by any court of law in any jurisdiction, the remaining
provisions hereof and thereof shall be severable and enforceable in accordance
with their terms, and all provisions shall remain enforceable in any other
jurisdiction.

6.8    Governing Law. The validity and construction of this Plan and any
instruments evidencing the Awards hereunder shall be governed by the laws of the
State of Delaware, other than any conflicts or choice of law rule or principle
that might otherwise refer construction or interpretation of this Plan and the
instruments evidencing the Awards granted hereunder to the substantive laws of
any other jurisdiction.

6.9    Section 409A. The Plan, and the administration of the Plan, is intended
to comply with Section 409A or an exemption to Section 409A, with regard to
Awards hereunder.

 

- 6 -



--------------------------------------------------------------------------------

6.10    Recoupment. Any amounts paid under the Plan will be subject to
recoupment in accordance with any clawback policy that the Company has adopted
or hereafter adopts.

6.11    Amendment and Termination. The Board shall have the right, at any time
without notice to Participants, to amend, modify, suspend or terminate the Plan
from time to time, but no such amendment, modification, or suspension shall
alter the business criteria on which the Performance Goals are based, increase
the dollar maximum for an Annual Bonus under Section 5.1 or materially modify
the requirements regarding eligibility for participation in the Plan, nor shall
any such amendment, modification or suspension impair, without the consent of
the Participant affected, any Annual Incentive Award payment that has been
determined by the Committee prior to the effective date of the amendment,
modification, suspension or termination.

*         *         *

To record the amendment and restatement of the Plan by the Board, on April 3,
2020, the Company has caused its authorized officer to execute the Plan.

 

COLFAX CORPORATION By:  

/s/ Patricia Lang

Name:  

Patricia Lang

Title:  

SVP, Chief Human Resources Officer

 

- 7 -